DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–20 and 22 are pending in this application.
Claim 21 is canceled.
Claims 3, 6, 10, 13, 17, 20 and 22 are objected to.
Claims 1, 2, 4, 5, 7, 8, 9, 11, 12, 14, 15, 16, 18 and 19 are rejected.
Response to Arguments
Applicant' s arguments, see pages 7–10, filed 7/14/2022, with respect to the rejection(s) of claim(s) 1–21 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Yarygin et al. (2015/0319405), Xpra reference ("synchronize sound with video frames", September 6, 2015), Kruger (2016/0234088), and Lundberg (2010/0290454)*.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, 9, 11, 12, 14, 15, 16, 18 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Yarygin et al. (2015/0319405) in view of Xpra reference ("synchronize sound with video frames", September 6, 2015), further in view of Kruger (2016/0234088), and further in view of Lundberg (2010/0290454).
Regarding claims 1, 8 and 15, Yarygin teaches A media device/computer-implemented method/non-transitory computer-readable device comprising:
a memory; and at least one processor coupled to the memory, the processor configured to (claim 20; Fig. 2A, stream duplicator 204 can "duplicate" as a device having transmitter section and a processor):
separate media content into at least a first portion and a second portion (Fig. 2A; 2B, for example, input stream can be split into video and audio components [or duplicated and transmitted towards individual devices]; see also ¶5; ¶27);
determine a first streaming delay time and a second streaming delay time based on a target sync time (Fig. 2B; 2D, ¶¶30 the TV 206 has 50ms delay within the device, and receiver 208 has 20ms delay within the device which both information is transmitted to stream duplicator 204; the stream duplicator 204 can determine that audio should have "delay request value" of 30ms delay [target sync time] 228; Fig. 2D, the stream duplicator 204 can determine that video stream to TV 206 needs 0 ms delay added to its stream [first streaming delay time], and 30ms delay added to the audio stream toward receiver 208 [second streaming delay time]);
detect a change in the target sync time (¶41, for example, delay request value can be dynamic such that the value can be changed "as needed while the A/V streams are being transmitted");
modify the first streaming delay time and the second streaming delay time based on the change to generate a first modified delay time and a second modified delay time (Figs. 2A to 2D, as shown, the system can continuously update delay values between video and audio streams based on the dynamic delay request value);
stream the first portion to a display device with the first modified delay time; stream the second portion to a control device with the second modified delay time (Figs. 2A to 2D, based on dynamic and updated delay request values, streams can be continuously adjusted with respect to synchronicity while A/V streams are being transmitted; video stream is directed to a TV 206, and audio stream is directed toward a receiver 208);
However, Yarygin does not explicitly teach determine that a plurality of buffer underruns have occurred at a buffer of the control device during a specified time interval; and increase the first modified delay time and the target sync time responsive to the determination that the plurality of buffer underruns have occurred at a buffer of the control device during the specified time interval, wherein the first portion is streamed based on the increased first modified delay time subsequent to the determination that the plurality of buffer underruns have occurred at the buffer on the control device.
Xpra reference from the same field of endeavor teaches increase the first modified delay time and the target sync time responsive to the determination that the plurality of buffer underruns have occurred at a buffer of the control device during the specified time interval, wherein the first portion is streamed based on the increased first modified delay time subsequent to the determination that the plurality of buffer underruns have occurred at the buffer on the control device (page 1, for purposes of not dropping any sound packets in context of Xpra software [screen for X11 systems], concept of using a small sound buffer and its consequences of issues arising from dropping sound packets being solved via methods such as delaying video frames to match such problems is disclosed [for example, XPRA_AV_SYNC_DELTA represents a possible variable that can be used to further delay video frames, p. 4]; usage of additional delays for synchronization of video frames and sound packets is disclosed; however, the introduction of such relative delay in either the audio or the video presentation is not dependent upon the condition of buffer underruns as required by the claims, which is taught as a trigger condition as disclosed in Kruger below; Xpra reference also does not teach that the target sync time is also increased in determination of the plurality of buffer undreruns as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Yarygin using Xpra reference to dynamically synchronize both audio and video streams being played on the end device. In a case where audio is transmitted to the playback device out of sync and after the video frames have already been delivered to the display device, knowledge gained from Xpra reference would have improved Yarygin so that the end result of playback of video/audio as identified in Yarygin would in fact be synchronized.
However, the teachings do not explicitly teach increase the first modified delay time and the target sync time responsive to the determination that the plurality of buffer underruns have occurred at a buffer of the control device during the specified time interval, wherein the first portion is streamed based on the increased first modified delay time subsequent to the determination that the plurality of buffer underruns have occurred at the buffer on the control device [combination of Yarygin and Xpra reference does not teach the idea that the adjustment of delay time is conditioned upon the plurality fo buffer underruns occurring at a buffer of the control device during the specified time interval; neither does it teach that the target sync time is increased as well as the modified delay time]
determine that a plurality of buffer underruns have occurred at a buffer of the control device during a specified time interval; and
Kruger from the same field of endeavor teaches increase the first modified delay time and the target sync time responsive to the determination that the plurality of buffer underruns have occurred at a buffer of the control device during the specified time interval, wherein the first portion is streamed based on the increased first modified delay time subsequent to the determination that the plurality of buffer underruns have occurred at the buffer on the control device (¶200, for purposes of eliminating variable jitter, buffer underrun condition is detected; when such conditions are detected, the adaptive audio sample buffer can be used to reduce/eliminate possible jitter issues to mitigate the negative effects of jitter when transmitting audio samples; see also ¶¶93, 173; however, Kruger yet does not teach that target sync time is also increased)
determine that a plurality of buffer underruns have occurred at a buffer of the control device during a specified time interval (¶200, buffer underrun condition can be detected for applying adaptive audio sample buffers to reduce/eliminate such as jitter issues); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Yarygin using Kruger to effectively counter possible jitter issues that may to be solved effectively which can apply to all streams. For example, if Yarygin's video/audio transmission as shown in Fig. 2A occurred over a single cable which affected all transmission having the same jitter issues, application of Kruger's ability to solve jitter issues as such would mitigate possible jitter issues affecting all transmission channels equally.
However, the teachings do not explicitly teach increase the first modified delay time and the target sync time responsive to the determination that the plurality of buffer underruns have occured... .
Lundberg from the same field of endeavor teaches increase the first modified delay time and the target sync time responsive to the determination that the plurality of buffer underruns have occured (Fig. 1, for example, to counteract the jitter buffer issues that result in a playback that looks like the graph at line B showing the squiggly bytes/time graph, where the bytes/time graph should look like a straight line on at line A, overall time of eventual playback is moved to a later overall time as shown in line C)...
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Lundberg to even further reduce the effects of jitter that may result in overall playback by further increasing the overall playback to a later time. By applying such methods, buffer underrun problems such as disclosed in Lundberg that may stymie playback issues of Yarygin would be overcome by having overall playback delayed to a later time as disclosed in Lundberg.

Regarding claims 2, 9 and 16, Yarygin, Xpra reference, Kruger and Lundberg teaches the limitations of claims 1, 8 and 15 respectively. Yarygin further teaches wherein the first portion is video content and the second portion is audio content (Fig. 2A).

Regarding claims 4, 11 and 18, Yarygin, Xpra reference, Kruger and Lundberg teaches the limitations of claims 1, 8 and 15 respectively. Yarygin further teaches wherein the first streaming delay time is determined based on a first communication link between the media device and the display device (Fig. 2A, 2B, delay value of 0ms can be determined based at least partially on knowledge that delay in latency for TV 206 being 50ms; such values can be carried using DDC channel in an HDMI link), and
wherein the second streaming delay time is determined based on a second communication link between the media device and the display device (Fig. 2A, 2B, delay value of 30ms can be determined for streaming being carried to receiver 208 based at least partially on knowledge that delay in latency for TV 206 being 50ms; such values can be carried using information used by TMDS Clock Channel used in conjunction with Display Data Channel to the TV 206).

Regarding claims 5, 12 and 19, Yarygin, Xpra reference, Kruger and Lundberg teaches the limitations of claims 4, 11 and 18 respectively. Yarygin further teaches wherein the first streaming delay time is smaller than the second delay time (Fig. 2A, delay time for video is 0ms; delay time for audio is 30ms).

Regarding claims 7 and 14, Yarygin, Xpra reference, Kruger and Lundberg teaches the limitations of claims 1 and 8 respectively. Yarygin further teaches wherein the first streaming delay time is determined based on an actual delay time, an average delay time, or an expected delay time (Fig. 2A, i.e. actual delay time of 0 ms [no delay]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/             Supervisory Patent Examiner, Art Unit 2458